Title: To James Madison from Aurora, 20 December 1808
From: Aurora
To: Madison, James


British Packets
1808, December 20

Extract of the aurora December 20, 1808, from the N:york commercial
We request the attention of Governement on this Subject and We pray that they will interpose Some Bold and Effectual means for the prevention, Detention, and punishment, of the abominable infraction of our Laws, wich are Continually practised, by these Smugglers in Disguise.  It is a fact of the Greatest notoriety that not a Single British packet leave this harbour wich does not convey hence immense quantities of Specie in Direct Contravention of one Existing law of the U: S:
Aurora
N: B: a Counter visit after the one of the ordinary Custom house officers of n. york (Likely Bribed) ordered, secretely, by Governement and Executed by men of impartiality with the attribution or allowance of part of the Sum Detected Should be perhaps the Best means to prevent that customary fraud Wich may be considered by france as an indirect act of hostility against her by furnishing her inveterate Ennemy with the principal weapon of war, the money
